Citation Nr: 0419490	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  01-05 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Propriety of an apportionment of the veteran's compensation 
benefits greater than $117.00 from December 7, 1999 to 
February 1, 2001, on behalf of his former spouse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1974.  The veteran and his former spouse were divorced on 
April [redacted], 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a February 2001 apportionment 
decision by the RO that reduced the veteran's former spouse's 
apportionment of his compensation benefits from $600.00 to 
$117.00 per month, effective February 1, 2001.  Each party 
was notified of the RO's decision in a letter dated that same 
month.  Thereafter, the veteran filed a notice of 
disagreement (NOD) in March 2001.  The RO issued the veteran 
a statement of the case (SOC) in May 2001.  A substantive 
appeal was received from the veteran in June 2001, and the RO 
issued the veteran a supplemental SOC (SSOC) in August 2001.  

In May 2003, the Board remanded the case to the RO to assure 
compliance with special procedural requirements pertaining to 
simultaneously contested claims, as set forth in 38 C.F.R. §§ 
19.100, 19.101, 19.102 (2003).  The RO notified each party of 
the opportunity to present evidence at a personal hearing; 
however, only the veteran elected to do so.  In February 
2004, the veteran testified at a hearing at the RO.  Prior to 
such hearing, the former spouse submitted a statement through 
her representative that she did not want to testify and would 
not be attending the February 2004 RO hearing.  Finally, each 
party was furnished with the most recent SSOC issued in March 
2004.




FINDINGS OF FACT

1.  The veteran was awarded a 100 percent disability 
evaluation due to service-connected post-traumatic stress 
disorder (PTSD), effective July 26, 1993.

2.  The veteran and his former spouse were estranged at the 
time the former spouse filed her claim for apportionment, had 
been living separate and apart since August 1999, and were 
legally divorced on April [redacted], 2001; they remain divorced.

3.  During the period from December 7, 1999 to February 1, 
2001, the former spouse's monthly income exceeded her monthly 
expenses. 

4.  The record does not show that an apportionment of the 
veteran's VA compensation benefits greater than $117.00 per 
month, from December 7, 1999 to February 1, 2001, resulted in 
an undue financial hardship for him.


CONCLUSION OF LAW

The apportionment of the veteran's compensation benefits 
greater than $117.00 from December 7, 1999 to February 1, 
2001, on behalf of his former spouse, was proper.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran has been receiving a 100 percent disability 
evaluation for service-connected PTSD since July 1993.  

In an April 1996 notification letter from the RO, the veteran 
was informed that the veteran's VA monthly compensation 
payment included additional benefits for a dependent spouse.

The veteran and his former spouse were married in May 1991, 
had been estranged since August 1999, and were divorced on 
April [redacted], 2001.  

In September 1999, the veteran's former spouse filed a claim 
seeking an apportionment of the veteran's VA compensation 
benefits.  She listed her monthly income as $0 with $1,943.91 
of expenses.  Her monthly expenses for herself included $300 
for rent; $150 for food; $100 for utilities; $100 for 
clothing; $227.91 for medical insurance; $100 for utilities; 
$365 for car payment; and $110 for car insurance.  She also 
listed that she was responsible for the following debts:  
$110 to Chevron; $220 to Visa; $126 to Discover, $40 to 
Dillard's; $25 to Sears; and $70 to JC Penney. 

In October 1999, the former spouse's representative noted 
that the former spouse was living with her parents, and was 
not currently employed.  The representative reported that the 
veteran's monthly income was $4,036, which consisted of VA 
benefits of $2,220 and Social Security disability benefits of 
$1,836.  

The RO sent a letter to the veteran in October 1999 
requesting, among other things, an itemization of his monthly 
income from all sources and expenses.

In a written statement received in November 1999, the veteran 
noted that he did not agree with the proposed apportionment.  
He indicated that his spouse lived with her father, and did 
not have to pay for rent, groceries, utilities, or her car.  
In fact, the veteran stated he was paying for the former 
spouse's $364.59 monthly car payment and $106 car insurance.  
He also made monthly payments on her behalf to Visa for $230, 
to Discover for $130, and to Chevron for $150.  The veteran 
indicated that he gave her over $1,000 per month out of his 
$2,104 monthly income.  

The RO sent a letter to the veteran in November 1999 
requesting information concerning his living expenses and 
combined monthly income from all sources.  

In November 1999, the veteran reported that his monthly 
income was $3,387, which consisted of VA benefits of $2,104 
and Social Security disability benefits of $1,283.  He 
reported monthly expenses for himself of $2,032 and $980 in 
support to his former spouse, for a total amount of $3,012.  
He listed a savings account worth $534 and a checking account 
worth $497.  He listed no other assets.   He also provided 
duplicate copies of checks showing payments made to credit or 
charge card accounts.

In a written statement received in December 1999, the veteran 
informed VA that he now agreed to VA's proposal to pay his 
former spouse $600 per month and he would stop paying her 
expenses. 

In February 2000, the RO awarded an apportionment of the 
veteran's disability compensation benefits to the veteran's 
ex-spouse in the amount of $600.00 per month, effective from 
November 1, 1999.  The award reflects that the veteran's 
spouse was receiving $0 in income with monthly expenses of 
$1,052.  The veteran's monthly income was listed as $3,989, 
which consisted of VA benefits of $2,153 and Social Security 
disability benefits of $1,836.  He had a net income after 
expenses of $2,874.  The veteran did not disagree with the 
final apportionment.  

At the time of the February 2000 decision, the veteran and VA 
were unaware that the spouse had been employed as of December 
7, 1999.  The veteran learned of his spouse's employment in 
July 2000, when he received his spouse's disclosure statement 
in conjunction with divorce proceedings pending at that time.  
The disclosure statement reflects that the spouse had been 
employed since December 7, 1999.  In July 2000, the veteran 
notified VA and VA appropriately started proceedings to 
reduce the spouse's award based on her monthly employment 
income.  The veteran requested the apportionment be 
terminated because his spouse was employed.

The spouse responded in October 2000.  She did not dispute 
her employment but requested that VA continue the 
apportionment until the divorce was final, when the court 
system would split the marital debt.  She indicated that the 
veteran had filed for bankruptcy in 1993 and all marital debt 
was in her name.  She stated that the veteran had never 
voluntarily offered to assist her with any living expenses.  
She reported her monthly income was $2,208, which consisted 
of VA benefits of $600 and monthly take home pay of $1,628.  
She listed monthly expenses of $2,339.85.  She listed cash on 
hand of $35 and a savings account worth $27.50.  She listed 
no other assets.  

In a February 2001 decision, the RO reduced the spouse's 
monthly apportionment of the veteran's VA compensation 
benefits from $600 to $117 per month, which was the allowed 
monthly amount for a dependent spouse of a veteran receiving 
100 percent disability.  

When the veteran disagreed with the February 2001 decision to 
reduce the apportionment from February 2001, he argued that 
such reduction should have been retroactively made from the 
date of the spouse's employment - December 7, 1999.  In other 
words, the veteran claimed that, because the spouse failed to 
reveal her employment to VA, she was guilty of 
misrepresentation, and consequently, the veteran should not 
have been punished for her failure or VA's failure to 
discover it in a timely manner.  Consequently, the veteran 
argued that $483.00 per month was unnecessarily taken from 
him between December 7, 1999, and February 1, 2001.

The record also contains an April [redacted], 2001, final judgment of 
dissolution of marriage regarding the veteran's marriage to 
his former spouse.  In that judgment, the marital debt of 
$39,000, among other things, was described and allocated. 

In his substantive appeal filed in June 2001, the veteran 
noted that he had been in compliance with 38 C.F.R. § 3.450 
as he had paid the expenses claimed by his former spouse, as 
reflected in the submission of cancelled checks to VA in 
November 1999.  He argued that no apportionment should have 
been made because he had been supporting his dependent 
spouse.

In a written statement of September 2001, the veteran 
indicated that since his agreement to the apportionment was 
based on fraudulent information supplied by the veteran's 
former spouse, his statement of agreement should carry no 
weight.

In its May 2003 remand, the Board pointed out that, given the 
veteran's arguments, this case must be viewed as a 
potentially contested claim because allowance of the 
veteran's appeal could result in creation of an overpayment 
to the veteran's ex-spouse, which overpayment VA may choose 
to collect from the ex-spouse.  38 C.F.R. § 20.3(p) (2002); 
VAOPGCPREC 74-90, 55 Fed. Reg. 43252 (1990) (payment to a 
dependent-apportionee represents a portion of the primary 
beneficiary's total entitlement, divested from that 
beneficiary and vested in the apportionee, which makes the 
apportionee the beneficiary of the apportionment and thus a 
debtor of an obligation to refund payments to which the 
apportionee, as a beneficiary, was not entitled).  As a 
contested claim, special procedures were required. 

Specifically, all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim, of the 
right and time limit for initiating an appeal, and of hearing 
and representation rights.  38 C.F.R. § 19.100 (2003).  After 
the filing of a NOD, all interested parties will be furnished 
with a copy of the SOC.  38 C.F.R. § 19.101 (2003).  
Thereafter, when a substantive appeal is filed, the content 
of the substantive appeal will be furnished to the other 
contesting party to the extent that it contains information 
that could directly affect the payment or potential payment 
of the benefit that is the subject of the contested claim.  
38 C.F.R. § 19.102 (2003).  Furthermore, if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimant and his or her representative, 
if any, will be notified and afforded an opportunity to be 
present.  38 C.F.R. § 20.713(a) (2003).

Pursuant to the Board's May 2003 remand, the RO sent letters 
to the veteran and his former spouse explaining that they had 
the right to a personal hearing to present evidence or 
argument.  The RO also informed the former spouse that she 
had an opportunity to furnish any evidence showing her 
entitlement to the apportionment.  

In a statement of July 2003, the former spouse provided a 
detailed statement in support of her apportionment.

Pursuant to the veteran's request, a hearing was scheduled at 
the RO in February 2004.

In a statement of February 2004, the former spouse's 
representative indicated that the former spouse would not 
attend the scheduled hearing in February 2004 and noted that 
the evidence of record was well documented and supported the 
former spouse's claim for an apportionment. 

At the February 2004 RO hearing, the veteran reiterated his 
arguments that the reduction from $600.00 to $117.00 should 
have been retroactively made from the date of the former 
spouse's employment - December 7, 1999 to the date of the 
reduction set by the RO - February 1, 2001.  He testified 
that his former spouse failed to reveal her employment to VA.  
Because the veteran felt she was guilty of misrepresentation, 
he believed that he should not be punished for her failure or 
VA's failure to discover it in a timely manner.  
Consequently, the veteran argued that $483.00 per month was 
unnecessarily taken from him between December 7, 1999, and 
February 1, 2001.

II.  Analysis

If a veteran is not living with his or her spouse, all or any 
part of the benefits payable on account of the veteran may be 
apportioned as may be prescribed by VA.  38 U.S.C.A. § 5307 
(West 2002).  An apportionment may be paid if the veteran is 
not residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 C.F.R. § 3.450 (2003).  The United States Court 
of Appeals for Veterans Claims has held that it is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid under the circumstances 
described in 38 C.F.R. § 3.451.  Without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, compensation benefits may be apportioned between the 
veteran and his/her dependents on the basis of the facts of 
the individual case as long as it does not cause undue 
hardship to the other persons in interest.  38 C.F.R. § 
3.451.  

In determining the basis for special apportionment, 
consideration is given to such factors as the amount of VA 
benefits payable, the veteran's other sources of income, the 
other sources of income available to the recipients of the 
apportionment, and the special needs of the veteran, his 
dependents, and the apportionment claimants.  38 C.F.R. 
§ 3.451.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship for 
him, while apportioning less than 20 percent of his benefits 
would not provide a reasonable benefit for an apportionee.  
Id.

Based on the evidence of record, the Board affirms the RO's 
decision to grant the veteran's former spouse an 
apportionment of the veteran's compensation benefits greater 
than $117.00 from December 7, 1999 to February 1, 2001.  

The evidence shows that the veteran and his former spouse 
were not living together during the time in question.  The 
Board finds considerable evidence to support the conclusion 
that the veteran had not reasonably discharged his 
responsibility for his former spouse.  The Board, however, 
need not reach the question of whether the veteran was 
"reasonably discharging his responsibility" to provide for 
his spouse's support.  While 38 C.F.R. § 3.450 requires a 
finding that a veteran is not reasonably discharging his 
duties to provide for a spouse, 38 C.F.R. § 3.451 has no such 
requirement.  Rather, that section provides that regardless 
of any other provision regarding apportionment, where 
hardship is shown to exist, VA compensation may be specially 
apportioned between the veteran and his spouse on the basis 
of the facts in the individual case, so long as it does not 
cause undue hardship to the veteran or other persons in 
interest.

In this case, the Board finds that the evidence shows 
hardship on the part of the veteran's then estranged spouse.  
The evidence does not show that the monthly apportionment 
would cause the veteran undue hardship, as he reported that 
his monthly income exceeded his monthly expenses whenever he 
submitted financial information.  On the other hand, his 
former spouse's expenses exceeded her income.  This was so 
during the time she was unemployed and after she obtained 
employment in December 1999.  Because a certain level 
hardship has been shown to exist on the part of the veteran's 
then estranged spouse, the veteran's VA compensation may be 
specially apportioned as long as it does not cause undue 
hardship to him or the other persons in interest.  38 C.F.R. 
§ 3.451.

Despite his arguments that an apportionment unfairly punished 
him, the Board finds that it would not work a hardship on the 
veteran if he were to provide a portion of his VA benefits 
for his then estranged spouse's support.  In that regard, the 
Board notes that the veteran was receiving approximately 
$2,153 monthly from VA in February 2000, an amount that 
included an additional allowance for his dependent spouse.  
His total monthly expenses were always noted to be less than 
his combined monthly income from VA and Social Security.

Based on the foregoing, the Board finds that the record does 
not demonstrate that an apportionment of the veteran's 
compensation benefits greater than $117.00 from December 7, 
1999 to February 1, 2001 would have resulted in a financial 
hardship for the veteran or an interested party.  In the 
judgment of the Board, hardship contemplates an inability to 
pay for essentials such as clothing, food, shelter, or 
medical expenses.  While the Board does not doubt that the 
veteran's frustration with his former spouse's failure to 
report her additional income to VA, it remains clear that an 
apportionment on behalf of his spouse would not have resulted 
in such deprivations with regard to the veteran.  Therefore, 
the Board finds that special apportionment of the veteran's 
compensation benefits by the RO greater than $117.00 from 
December 7, 1999 to February 1, 2001, was not improper.

The Board is not persuaded by the veteran's arguments that it 
was VA's failure to discover that his former spouse had 
unreported income or his wife's misrepresentation that should 
have prevented the apportionment.  The record indicates that 
the veteran had agreed to the apportionment amount despite 
believing his former spouse was unemployed.  The record also 
is unclear whether the former spouse was in fact informed 
that she was required to report her income.  The record is 
clear that she was obligated to report her living situation.  
In any event, while the former spouse failed to notify VA of 
her employment, her living expenses still exceeded her income 
even including her employment income.  The amount of 
employment income gained by the former spouse might have 
affected a decision by VA as to whether an apportionment 
should have been granted, but as noted above, there has been 
no indication by the veteran that he has suffered a hardship 
because of the failure of the former spouse to report her 
employment income to the extent that an apportionment should 
not be made. 

As noted above, apportionment is based on the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In the instant case, the 
Board has considered the factors set forth in that section 
and specifically finds the award of benefits greater than 
$117.00 per month from December 7, 1999 to February 1, 2001, 
represented much less than 50 percent of the veteran's VA 
benefits, and did not provide undue hardship to either him or 
to any other individual in interest.  In view of financial 
information supplied by the veteran himself, an apportionment 
in this case did not cause undue hardship.

In conclusion, the Board finds that the apportionment of the 
veteran's compensation benefits greater than $117.00 from 
December 7, 1999 to February 1, 2001, on behalf of his former 
spouse, was proper.  The preponderance of the evidence is 
against the veteran's claim that his spouse was not entitled 
to an apportionment of his VA compensation benefits.

In deciding this appeal, the Board has considered potential 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
However, it should be pointed out that the notice and duty-
to-assist provisions of the VCAA do not apply in chapter 53 
cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).


ORDER

The apportionment of the veteran's compensation benefits 
greater than $117.00 from December 7, 1999 to February 1, 
2001, on behalf of his former spouse, was proper; the 
veteran's appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



